Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 11, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the anode surface” in line 8 of claim 1 and line 9 of claim 11. There is insufficient antecedent basis for this limitation in the claim. The term “the anode surface” is not mentioned previous to this claim. 
Claims 4 and 14 recite the limitation “the following: pyrroloquinoline quinone (PQQ) dependent glucose dehydrogenase, PQQ- dependent 2-gluconate dehydrogenase, aldolase, PQQ-dependent alcohol dehydrogenase, PQQ-dependent aldehyde dehydrogenase, and oxalate oxidase”. There is insufficient antecedent basis for this limitation in the claim. The term “the following: pyrroloquinoline quinone (PQQ) dependent glucose dehydrogenase, PQQ- dependent 2-gluconate dehydrogenase, aldolase, PQQ-dependent alcohol dehydrogenase, PQQ-dependent aldehyde dehydrogenase, and oxalate oxidase” is not mentioned previous to this claim. 
Claims 5 and 15 recite the limitation “the following: silver, silver chloride, platinum, and lithium”. There is insufficient antecedent basis for this limitation in the claim. The term “the following: silver, silver chloride, platinum, and lithium” is not mentioned previous to this claim.
Claims 7 and 17 recite the limitation “the following: copper, aluminum, silver, steel, iron, gold, or a combination thereof”. There is insufficient antecedent basis for this limitation in the claim. The term “the following: copper, aluminum, silver, steel, iron, gold, or a combination thereof” is not mentioned previous to this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication 2022/0008737 A1) and in further view of Girguis (U.S. Patent Application Publication 2010/0119879 A1).
	Regarding claim 1, Wang teaches a glucose electrolysis apparatus for reducing osmolality of blood [par. 7, 8, 47, 53; Examiner notes the oxidation of glucose is the breaking down of glucose, therefore reducing osmolality], comprising: a catheter [par. 7] having: an anode located at a distal end of said catheter; and a cathode connected to said anode by a wire located within said catheter [par. 7]; and a power source connected to said wire to drive a reduction reaction forward on the anode surface [par. 44].
	However, Wang does not teach a mesh covers said anode to exclude molecules from said catheter.
	Girguis teaches a mesh covers said anode to exclude molecules from said catheter [par. 82].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang, to incorporate a mesh covers said anode to exclude molecules from said catheter, for preventing particles from exiting the screens, as evidence by Girguis [par. 82].
Regarding claims 2 and 12, Wang further teaches said anode comprises a bio enzyme cascade [par. 53].
Regarding claims 3 and 13, Wang further teaches said bio enzyme cascade comprises multiple enzymes on a surface of said anode to drive said reduction reaction forward and to oxidize blood glucose to carbon dioxide and water [par. 47, 53].
Regarding claims 5 and 15, Wang further teaches said cathode comprises one or more of the following: silver, silver chloride, platinum, and lithium [par. 48].
Regarding claims 6 and 16, Wang further teaches a conductor is provided to allow a conduit to be completed between said anode and said cathode [par. 44].
Regarding claims 10 and 20, Wang further teaches oxidation of glucose occurs according to a reaction as follows: 602(g) + Glucose (aq) <-+ 6C02(g) + 6H20(l) AG° = ~ 2870 kJ/ mol9 [par. 47, 53; Examiner notes that this is the basic formula for glucose oxidation],
Regarding claim 11, Wang further teaches a method of oxidation of glucose in blood [par. 47, 53] comprising: providing a catheter; providing an anode at a distal end of said catheter; connecting a cathode to said anode by a reduction wire located within said catheter [par. 7]; connecting a power source to said reduction wire to drive a reaction forward on the anode surface [par. 44]; and inserting said catheter into said bloodstream to break down glucose and reduce osmolality of the blood [par. 7, 8, 47, 53; Examiner notes the oxidation of glucose is the breaking down of glucose, therefore reducing osmolality].
However, Wang does not teach covering said anode with a mesh cover to exclude molecules from entering said catheter.
Girguis teaches covering said anode with a mesh cover to exclude molecules from entering said catheter [par. 82].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang, to incorporate covering said anode with a mesh cover to exclude molecules from entering said catheter, for preventing particles from exiting the screens, as evidence by Girguis [par. 82].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Girguis and in further view of Slaughter (U.S. Patent Application Publication 2018/0233761 A1).
Regarding claims 4 and 14, Wang and Girguis teach a glucose electrolysis apparatus for reducing osmolality of blood, as disclosed above.
However, Wang and Girguis do not teach said enzymes comprise one or more of the following: pyrroloquinoline quinone (PQQ) dependent glucose dehydrogenase, PQQ- dependent 2-gluconate dehydrogenase, aldolase, PQQ-dependent alcohol dehydrogenase, PQQ-dependent aldehyde dehydrogenase, and oxalate oxidase.
Slaughter teaches said enzymes comprise one or more of the following: pyrroloquinoline quinone (PQQ) dependent glucose dehydrogenase, PQQ- dependent 2-gluconate dehydrogenase, aldolase, PQQ-dependent alcohol dehydrogenase, PQQ-dependent aldehyde dehydrogenase, and oxalate oxidase [par. 81].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang and Girguis, to incorporate said enzymes comprise one or more of the following: pyrroloquinoline quinone (PQQ) dependent glucose dehydrogenase, PQQ- dependent 2-gluconate dehydrogenase, aldolase, PQQ-dependent alcohol dehydrogenase, PQQ-dependent aldehyde dehydrogenase, and oxalate oxidase, since glucose oxidation catalyzed by PQQ-GDH at the bioanode increases in a glucose concentration-dependent manner, as evidence by Slaughter [par. 81].


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Girguis and in further view of Franano (U.S. Patent Application Publication 2017/0245864 A1).
Regarding claims 7 and 17, Wang and Girguis teach a glucose electrolysis apparatus for reducing osmolality of blood, as disclosed above.
However, Wang and Girguis do not teach said conductor comprises one or more of the following: copper, aluminum, silver, steel, iron, gold, or a combination thereof.
Franano teaches said conductor comprises one or more of the following: copper, aluminum, silver, steel, iron, gold, or a combination thereof [par. 381].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang and Girguis, to incorporate said conductor comprises one or more of the following: copper, aluminum, silver, steel, iron, gold, or a combination thereof, for incorporating a biocompatible conductive material, as evidence by Franano [par. 381].

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Girguis and in further view of Karren (U.S. Patent Application Publication 2019/0263691 A1).
Regarding claims 8 and 18, Wang and Girguis teach a glucose electrolysis apparatus for reducing osmolality of blood, as disclosed above.
However, Wang and Girguis do not teach a medium is provided between said anode and said cathode to transfer ions.
Karren teaches a medium is provided between said anode and said cathode to transfer ions [par. 107].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang and Girguis, to incorporate a medium is provided between said anode and said cathode to transfer ions, for transferring specified ions from the anode to the cathode and to separate the solutions in the anode and cathode compartments, as evidence by Karren [par. 107].
Regarding claims 9 and 19, Karren further teaches said medium comprises one of a salt bridge, a semi-permeable membrane, and a semi-porous material [par. 107].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Wang, to incorporate said medium comprises one of a salt bridge, a semi-permeable membrane, and a semi-porous material, for transferring specified ions from the anode to the cathode and to separate the solutions in the anode and cathode compartments, as evidence by Karren [par. 107].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791